             Case 3:16-cr-00440-WHA Document 130 Filed 12/11/19 Page 1 of 1



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            michelle.kane3@usdoj.gov
 8          katherine.wawrzyniak@usdoj.gov

 9 Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                          ) CASE NO. CR 16-00440 WHA
                                                        )
15          Plaintiff,                                  )
                                                        ) NOTICE OF APPEARANCE OF ADDITIONAL
16                  v.                                  ) GOVERNMENT COUNSEL
                                                        )
17   YEVGENIY ALEXANDROVICH NIKULIN,                    )
                                                        )
18          Defendant.                                  )
                                                        )
19
            The United States Attorney’s Office hereby files this Notice of Appearance of Additional
20
     Government Counsel to add AUSA Katherine L. Wawrzyniak to the list of persons to be noticed.
21
     Future ECF notices should be sent to AUSA Wawrzyniak at the email address above.
22
            AUSA Michelle J. Kane remains the lead AUSA on the matter.
23
     DATED: December 11, 2019                            Respectfully Submitted,
24
                                                         DAVID L. ANDERSON
25                                                       United States Attorney
26

27                                                       ___________/s/__      _____________
                                                         KATHERINE L. WAWRZYNIAK
28                                                       Assistant United States Attorney

     NOTICE OF APPEARANCE                           1
     CR 16-00440 WHA
